EXHIBIT 10.1

P. H. Glatfelter Company

Summary of Non-Employee Director Compensation
(effective May 4, 2017)

 

 

Feature

Frequency

 

Amount

Board Retainer

Annually

 

$70,000

Equity

Annually

 

115,000(1)

Meeting fees

 

 

‑ (2)

Committee Chairperson retainer

 

 

 

Audit Committee

Annually

 

20,000

Compensation Committee

Annually

 

15,000

Nominating & Corporate Governance Committee

Annually

 

10,000

Finance Committee

Annually

 

10,000

 

 

 

 

 

(1)

Value of Restricted stock units with a one-year cliff vesting.  The awards
accrue dividends until the award vests.

 

(2)

Each director is entitled to $1,500 per meeting of the Board of Directors
attended in excess of eight (8) meetings in a calendar year.

 